            Case 3:18-cv-01381-BR         Document 42      Filed 12/13/18     Page 1 of 6




     H. Lee Cook, OSB 861724
 1   lee@leecooklaw.com
 2   H. LEE COOK LAW, LLC.
     4207 SE Woodstock Blvd, Suite 423
 3   Portland, Oregon 97206
     Telephone: 503.719.4529
 4   Facsimile: 503.954.2512
     Attorneys for Plaintiff
 5
     Great American Insurance Company
 6

 7

 8

 9

10

11
                           IN THE UNITED STATES DISTRICT COURT
12
                                 FOR THE DISTRICT OF OREGON
13

14

15
   GREAT AMERICAN INSURANCE
16 COMPANY, an Ohio corporation.                    No.: 3:18-cv-01381 BR

17                                                 FINAL JUDGMENT BY STIPULATION
                         Plaintiff,
18
           v.
19
     ORBERTO MENDOZA, an Oregon
20 'ndividual; OLGA GOMEZ, an Oregon
   individual; LOBEL FINANCIAL
21 CORPORATION, a California corporation;
   OREGON COMMUNITY CREDIT UNION,
22 an Oregon credit union; CROSS POINT NW,
      C. an Oregon corporation; and DOES 1-30,
23
                  Defendants.
241----------------------'
25          This matter came before the Comi on stipulation of the parties appearing herein, and

26
Page 1-   FINAL JUDGMENT BY STIPULATION                                      H. Lee Cook Law, LLC
                                                                             4207 SE Woodstock Blvd, Suite 423
                                                                             Portland, Oregon 97206
                                                                             Telephone: 503. 719.4529
                                                                             Facsimile: 503.954.2512
            Case 3:18-cv-01381-BR          Document 42       Filed 12/13/18     Page 2 of 6




     Plaintiff Great American Insurance Company ("GAIC") appearing by and through its
 1

 2 attorney H. Lee Cook, Defendant Norberto Mendoza appearing by and through his attorney

 3 Young Walgenkim, Defendant Olga Gomez appearing by and through her attorney Jeremiah

 4 Ross, Oregon Community Credit Union appearing by and through its attorney Scott Mitchell
 5 and Crosspoint NW, Inc. appearing by and through its attorney Michael Kavanaugh, and
 6
     Defendant Lobel Financial Corporation dismissing its claims on the bond with prejudice, and
 7
     the Does having been defaulted after being served by publication for four weeks, concluding
 8
     on November 9, 2018, with no additional claims asserted, and the court having reviewed the
 9
1o files and records herein and the stipulation of the parties hereto, and being otherwise fully

11 advised in the premises, finds, as follows:

12           GAIC posted on behalf ofNew Generation Motorz its Oregon Motor Vehicle Dealer
13
     Bond ("Bond") No. E121482 at all times subject to and limited by ORS 822.030 et. seq. in
14
     the penal sum of $40,000 payable unto the State of Oregon, as Obligee, originally effective
15
     November 3, 2016. Payment of the bond proceeds to non-consumer claimants is limited by
16
     ORS 822.030(3) to $20,000. The claims upon the Bond exceed the penal limit of the Bond.
17

18          GAIC contends in this action that it is entitled to an Judgment allowing it to

19 interplead the proceeds of Bond No. E121482 available to all claimants, $40,000.00, and that

20 upon interpleader and payment of the funds, GAIC shall be discharged from all claims that

21
     were or could have been made, that the claimants to the bond shall satisfy their claims and
22
     judgments out of the proceeds of the bond so interpled and paid into the registry of this court.
23
            GAIC, upon payment as provided, shall be fully exonerated and discharged with
24

25 respect to all obligations and liabilities as surety under the bond and all claimants,

26
Page 2-   FINAL JUDGMENT BY STIPULATION                                         H. Lee Cook Law, LLC
                                                                                4207 SE Woodstock Blvd, Suite 423
                                                                                Portland, Oregon 97206
                                                                                Telephone: 503,719.4529
                                                                                Facsimile: 503.954.2512
            Case 3:18-cv-01381-BR         Document 42       Filed 12/13/18     Page 3 of 6




     and each of them, shall be enjoined and restrained from making any claims against GAIC
 1

2 and from filing or prosecuting any lawsuit on the bond, except in this interpleader suit.

3           The following Defendants who have appeared in this matter suffered losses in the

4 following amounts, as a result of New Generation Motorz' fraud, breach of the underlying
 5
     transactions between each of the below listed Defendants and New Generation Motorz, and
 6
     the acts and omissions of New Generation Motorz, in the amounts indicated below:
7
              1. Norberto Mendoza                                     $21,388.00
 8
              2. Olga Gomez                                           $ 3,372.00
 9

10            3. Oregon Community Credit Union                        $ 3,880.00

11            4. Cross Point NW, Inc.                                 $10,880.00

12             Total:                                                 $39,520.00
13
            The Defendants and parties to this stipulation, have agreed to the following pro rata
14
     distribution of the Bond proceeds, $40,000.00, and have agreed that the Clerk of Court
15
     should distribute the amounts detailed below by checks to the addresses provided and
16
     payable as noted below. The distribution of the Bond proceeds as agreed by the parties and
17
18 to which the paiiies have stipulated, is just and appropriate, under the circumstances, as

19 follows:

20          Judgment Creditors:                                              Amount:
21
              1. Norberto Mendoza                                            $21,388.00
22
               PAYABLE TO:               "Hanson & Walgenkim Client Trust Account"
23                                       C/0 Young Walgenkim
                                         Hanson & Walgenkim, LLC
24                                       838 Commercial Street NE
25                                       Salem, OR 97301

26
Page 3-   FINAL JUDGMENT BY STIPULATION                                        H. Lee Cook Law, LLC
                                                                               4207 SE Woodstock Blvd, Suite 423
                                                                               Portland, Oregon 97206
                                                                               Telephone: 503.719.4529
                                                                               Facsimile: 503.954.2512
             Case 3:18-cv-01381-BR        Document 42       Filed 12/13/18     Page 4 of 6




 1

2             2. Olga Gomez                                                  $ 3,372.00

 3              PAYABLE TO:             "Ross Law Client Trust Account"
                                        CIO Jeremiah Ross
4                                       Ross Law, LLC
                                        1207 SW 6th Avenue
 5
                                        Portland, OR 97204
 6

 7
              3. Oregon Community Credit Union                               $ 3,880.00
 8
                 PAYABLE TO:             "Oregon Community Credit Union"
 9
                                         CIO Scott Mitchell
10                                       Monson Law Office
                                         1865 NW 169 th Place, Suite 208
11                                       Beaverton, OR 97006

12            4. Cross Point NW, Inc.
13
                 PAYABLE TO:             "Cross Point NW, Inc."              $ 10,880.00
14                                       CIO Michael J. Kavanaugh
                                         5530 SE Center St.
15                                       Portland, OR 97206

16            5. Great American Insurance Company

17               PAYABLE TO:             "Great American Insurance Co."           $480.00
                                         CIO H. Lee Cook, OSB #861724
18                                       4207 SE Woodstock Blvd., Ste. 423
19                                       Portland, OR 97206

20               Total:                                                      $40 000.00

21
             IT IS FURTHER ORDERED AND ADJUDGED that GAIC shall be fully exonerated
22

23 and discharged with respect to all of its obligations and liabilities as surety under the Bond

24 and all claimants, and each of them, known or unknown, shall be enjoined and restrained

25 Ill

26
Page 4--   FINAL JUDGMENT BY STIPULATION                                       H. Lee Cook Law, LLC
                                                                               4207 SE Woodstock Blvd, Suite 423
                                                                               Portland, Oregon 97206
                                                                               Telephone: 503.719.4529
                                                                               Facsimile: 503.954.2512
            Case 3:18-cv-01381-BR            Document 42    Filed 12/13/18     Page 5 of 6




     from making any claims against GAIC and from filing or prosecuting any lawsuit on the
 1

 2 bond, except in this interpleader suit.

 3                  DATED this    fj O\ay of December1 2018.
 4

 5

 6

 7                                               ANNA J. BROWN
                                                 United States Senior District Judge
 8

 9

10

11
                                                        IT IS SO STIPULATED:
12

13 Isl H. Lee Cook                                      Dated _December 11, 2018
   H. Lee Cook, OSB # 861724
14 Of Attomeys for Plaintiff
   Great American Insurance Company
15

16

17
   Isl Young Walgenkim                           Dated December 11, 2018- - - - - - - -
18 Young  Walgenkim, OSB # 124900
   Attomey for Mendoza
19

20
   Isl Jeremiah V. Ross                          Dated _December 11, 2018_ _ _ _ _ __
21 Jeremiah  V. Ross, OSB # 105980
   Attomey for Gomez
22

23
     Isl Scott Mitchell
24 Scott Mitchell, OSB # 114644           Dated December 11, 1018_ _ _ _ _ __
   Attorney for Oregon Community Credit Union
25

26
Page 5-   FINAL JUDGMENT BY STIPULATION                                       H. Lee Cook Law, LLC
                                                                              4207 SE Woodstock Blvd, Suite 423
                                                                              Portland, Oregon 97206
                                                                              Telephone: 503.719.4529
                                                                              Facsimile: 503.954.2512
            Case 3:18-cv-01381-BR      Document 42   Filed 12/13/18   Page 6 of 6




   Isl Michael Kavanaugh
 1 Michael Kavanaugh, OSB # 75057          Dated_December 11, 2018_ _ _ _ _ __
   Attorney for Cross Point NW, Inc.
 2
 3
     SUBMITTED BY:
 4

 5 H. Lee Cook, OSB # 861724
   H. Lee Cook Law, LLC
 6 4207 SE Woodstock Blvd., Ste. 423
   Portland, OR 97206
 7 (503) 719-4529
   Email: lee(a),leecooklaw.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
Page 6-   FINAL JUDGMENT BY STIPULATION                               H. Lee Cook Law, LLC
                                                                      4207 SE Woodstock Blvd, Suite 423
                                                                      Portland, Oregon 97206
                                                                      Telephone: 503.719.4529
                                                                      Facsimile: 503.954.2512
